Citation Nr: 0710285	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-34 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the decision which declared a forfeiture of all rights, 
claims, and benefits (except insurance benefits) under laws 
administered by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The appellant's service was determined as beleaguered service 
from December 15, 1941, to April 8, 1942; prisoner of war 
(POW) status from April 10, 1942, to August 9, 1942; no 
casualty status from August 10, 1942, to August 15, 1945; 
absent without leave (AWOL) from August 16, 1945, to 
September 11, 1945, status under the Missing Persons Act 
(MPA) terminated (MPAT) September 11, 1945; and regular 
Philippine Army service from September 12, 1945, to April 25, 
1946.  From August 31, 1944, to August 5, 1945, the appellant 
was engaged in civilian pursuits and not engaged in military 
activities.

In January 1978, the Director of the VA Compensation and 
Pension Service determined that the appellant had forfeited, 
under the provisions of 3504(a) (now codified at 38 U.S.C.A. 
§6104(a)), all rights, claims, and benefits under laws 
administered by the VA.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Manila, Republic of the Philippines, VA Regional Office (RO), 
wherein the RO determined that new and material evidence had 
not been received to reopen the appellant's claim with regard 
to the previous forfeiture determination.


FINDINGS OF FACT

1.  In January 1978, the Director of the VA Compensation and 
Pension Service determined that the appellant had forfeited, 
under the provisions of 3504(a) (now codified at 38 U.S.C.A. 
§6104(a)), all rights, claims, and benefits under laws 
administered by the VA.  The appellant was notified of the 
action and of his appeal rights, the decision was not 
appealed, and therefore was final.

2.  The RO subsequently denied the appellant's claims 
regarding the forfeiture decision in August 1988, September 
1989, July 1992, January 1994, June 1995, February 1997, May 
1998, June 1998, July 1998, and November 2001.  The appellant 
was notified of the actions and of his appeal rights, the 
decisions were not appealed, and therefore were final.

3.  In March 2003, the appellant petitioned the RO to reopen 
the same claim.  

4.  The evidence received since the November 2001 decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant, and, by 
itself or in connection with the evidence previously of 
record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2001 decision, determining that the 
appellant had forfeited, under the provisions of 3504(a), all 
rights, claims, and benefits under laws administered by the 
VA, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).

2.  Evidence received since the November 2001 decision is not 
new and material, and the appellant's claim with regard to 
the previous forfeiture determination may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  The VA has a duty to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In the context of a claim to reopen, the VA must 
examine the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish entitlement to the claim that were 
found insufficient in the previous denial.  Id.  The RO 
informed the appellant that he should submit new and material 
evidence pertaining to the circumstances showing why 
forfeiture should not be declared against him.  

The Board concludes that the RO letter sent in April 2003 
adequately informed the appellant of the information and 
evidence needed to substantiate his claim to reopen, complied 
with VA's notification requirements and set forth the laws 
and regulations applicable to his claim.  In sum, the 
appellant was notified and aware of the evidence needed to 
substantiate his claim, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See also VA notices dated from 1988-2001.  He 
implicitly was told to submit evidence he had in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That letter explained the terms "new" and "material" 
to the appellant and informed him of the type of evidence 
that would be considered new and material.  See Kent, supra.  
To the extent, if any, that the duty to notify is defective, 
the Board finds that any defect is not prejudicial to the 
appellant.  The record establishes that the appellant and his 
representative have had ample opportunities to participate in 
the adjudicatory process.  Mayfield v. Nicholson, 444 F.3d 
1328 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans' Claims (Court) held that this 
notice must be provided to a claimant before the initial 
unfavorable RO decision.  This was accomplished in this case.

In addition, to whatever extent the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation as 
to the issues of entitlement to service connection, 
disability rating, and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  The decision herein denies eligibility for the VA 
benefits being sought.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Any questions as to 
entitlement to service connection, an appropriate disability 
rating, or effective date to be assigned are therefore 
rendered moot.

B.  Analysis

The appellant submitted a claim in November 1976 for service 
connection for ulcers and rheumatoid arthritis.  He stated 
that he was a member of the Bureau of Constabulary.  He noted 
that charges were filed against him by the Loyalty Board of 
the Philippine Army for helping or aiding the Japanese Armed 
Forces or the Japanese Puppet Government.  He stated that he 
was cleared of the charges.  

In a January 1978 decision, the Director of the VA 
Compensation and Pension Service (Director) found that the 
appellant forfeited all rights, claims and benefits to which 
he might otherwise be entitled under VA laws.  The decision 
was based on his rendering assistance to the Imperial 
Japanese Government by his being a member, from September 
1942 to May 1945, of the Japanese sponsored and controlled 
Bureau of Constabulary, a component of the Imperial Japanese 
Military Forces, during the enemy occupation of the 
Philippines.  The Director noted that it was a well-known, 
documented fact that the Japanese did not force participation 
in the Bureau of Constabulary, but its members were carefully 
screened and selected from voluntary applicants who had to 
take rigid competitive examinations to qualify.  In addition, 
all Bureau of Constabulary members, such as the appellant, 
who underwent academy training, were required to take an oath 
of allegiance to the Imperial Japanese Government.  It was 
also noted that, as a member of the Bureau of Constabulary, 
he served for two years and eight months; he was issued a 
uniform, arms, and ammunition; he started as a 
noncommissioned officer, promoted to the rank of a 
commissioned officer, and eventually promoted to the rank of 
detachment commander; and he had ample opportunity to escape, 
but chose to remain in the organization until it was no 
longer feasible after the United States liberation forces 
landed in the Philippines.  Based on these findings, the 
appellant was found guilty, beyond a reasonable doubt, of 
rendering assistance to an enemy of the United States or of 
its allies, thereby violating the provisions of Section 
3504(a), Title 38, United States Code.

The following were considered in rendering this decision: the 
appellant's service personnel records; medical records; 
reports of several VA field examinations conducted in 1977; 
and depositions and/or affidavits of former guerillas, former 
members of the Bureau of Constabulary, civilians, and the 
appellant.  The appellant essentially contended that the 
Japanese captured him, and forced him to become a member of 
the Bureau of Constabulary by threatening to kill him and 
several family members.  He also stated that he does not 
remember having taken an oath of allegiance to the Imperial 
Japanese Government, he never fought against or mistreated 
Philippine or United States forces, and he gave food and 
other assistance to Philippine and United States POW's.  He 
submitted documents from the Philippine Army apparently 
indicating that he had been cleared of any disloyal activity.  

The appellant was informed of the RO's decision and of his 
appeal rights, but he did not file a notice of disagreement.  
Hence, the January 1978 Forfeiture Decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.156.  

The appellant requested service connection for various 
conditions on multiple occasions, and was denied service 
connection due to the forfeiture decision.  An August 1988 RO 
decision denied his May 1988 claim.  A September 1989 RO 
decision denied his September 1989 claim.  A July 1992 RO 
decision denied his June 1992 claim.  A January 1994 RO 
decision denied his December 1993 claim.  A June 1995 RO 
decision denied his May 1995 claim.  A February 1997 RO 
decision denied his January 1997 claim.  A May 1998 RO 
decision denied his February 1998 claim.  RO decisions in 
June 1998 and July 1998 denied his June 1998 claim.  The 
appellant submitted copies of a letter previously considered 
in the original January 1978 decision from the Philippine 
National Red Cross dated in April 1961 indicating that he 
received compensation from the Japanese government due to 
being a POW.  He also submitted statements indicating that he 
was not paid for a period of time when he served with the 
Philippine Commonwealth Army.  A November 2001 RO decision 
denied his October 2001 claim.  

In all these adjudications, he submitted statements 
essentially arguing that forfeiture should not have been 
instituted against him.  The appellant was informed of the 
RO's decisions and of his appeal rights, but he did not file 
a notice of disagreement.  Hence, the decisions became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  Furthermore, because 
he did not appeal these decisions, there must be new and 
material evidence since the last final decision to warrant 
further consideration on a de novo basis.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In March 2003, he again requested reopening of his claim.  He 
essentially stated that he has submitted new and material 
evidence to revoke the original forfeiture decision declared 
against him.  He submitted statements reiterating that he was 
a POW of the Japanese and was forced to serve in the Bureau 
of Constabulary under the threat of death.  

Although the RO determined whether new and material evidence 
had been received to reopen this previously denied claim, so, 
too, must the Board make this threshold preliminary 
determination because this affects the Board's jurisdiction 
to reach the underlying claim and adjudicate the merits of it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  See also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).

If the Board finds that no such evidence has been submitted, 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In adjudicating claims based on new and material evidence: 
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Any person shown by evidence satisfactory to the Secretary of 
the United States Department of Veterans Affairs to be guilty 
of mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.  38 U.S.C. § 3504 (1970); now codified at 
38 U.S.C.A. § 6104 (West 2002).  The 1970 statute is 
identical to the current one except that the words 
"Administrator" and "Veterans' Administration" were 
changed to "Secretary" when the Veterans' Administration 
was raised to Department status and the Administrator was 
elevated to Cabinet rank, becoming the Secretary of Veterans 
Affairs, effective March 15, 1989.  See 38 U.S.C.A. § 201 
(West Supp. 1989), Pub. L. 100-527, 102 Stat. 2635.  In the 
case of any forfeiture under this section, there shall be no 
authority after September 1, 1959, to make an award to any 
person of gratuitous benefits based on any period of 
military, naval, or air service commencing before the date of 
commission of the offense.  38 U.S.C.A. § 6104(c).

Under the laws administered by the VA, a treasonable act is 
defined as an act of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or of its allies.  
38 C.F.R. § 3.902(a).  The result of such an act is that the 
claimant shall forfeit all accrued or future gratuitous 
benefits under laws administered by VA.  38 C.F.R. § 
3.902(b).

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
Court noted that an original forfeiture action is an 
adversarial process initiated by VA and requires the 
application of the beyond-a-reasonable-doubt standard to 
declare a forfeiture.  The Court ruled that a declaration of 
forfeiture may be reopened upon the presentment of new and 
material evidence, or revised based upon a finding of clear 
and unmistakable error in the original forfeiture decision.  
The instant appeal is an attempt to reopen a final forfeiture 
decision by the RO.  

The Court remanded the Trilles case for the Secretary and the 
Board to address in the first instance what evidence is 
required to reopen a VA-benefits-eligibility forfeiture 
imposed by evidence found to show beyond a reasonable doubt 
that fraud had been committed in seeking such benefits.  To 
date, however, the Secretary has not spoken in this matter, 
such as by issuing a clarifying regulation, nor has the Court 
provided any guidance on this question.

The Board finds no specific legal authority for applying, in 
this case, a standard to reopen other than the standard under 
38 C.F.R. § 3.156(a).  The Board also finds that the interest 
of VA in protecting "the public fisc from false or fraudulent 
claims," Trilles, 13 Vet. App. at 326, is adequately served 
by the application of the standard in 38 C.F.R. § 3.156(a).  
Moreover, VA law is to be "construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured."  
Veterans Claims Assistance Act of 2000, (VCAA) § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified as amended at 38 
U.S.C.A. § 5103A(f)).  Accordingly, the Board will apply 
current applicable law.

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
was recently revised to define "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  To the extent that the prior version 
of 38 C.F.R. § 3.156 could be applied, the Board finds that 
the proffered evidence, for the reasons discussed below, 
would also not be new and material as defined in the pre-
August 2001 version, and the claim would still not be 
reopened.

Regarding the question of what new and material evidence 
would be required to reopen VA benefits eligibility 
forfeiture cases such as this, the Board notes that a 
concurring opinion in Trilles specifically pointed out that 
"it is difficult to perceive of any evidence that would 
'bear[ ] directly and substantially upon the specific matter' 
other than evidence exculpatory of the claimant's misdeeds or 
evidence showing VA fraud in the original decision."  
Trilles, 13 Vet. App. at 331 quoting 38 C.F.R. § 3.156(a) 
(1999).  Applying this reasoning herein, new and material 
evidence would be evidence tending to negate the established 
basis of the finding that the appellant had conspired with, 
aided, or rendered assistance to an enemy of the United 
States or of its allies.

The various statements from the appellant are not new because 
they merely reiterate allegations previously made - that he 
was forced to serve in the Bureau of the Constabulary under 
threat of death.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  But the RO already considered these very same 
allegations prior to denying his original claim.  And even 
if, per chance, the allegations were new (which, again, they 
are not), they still would not be material because, they do 
not tend to show he had not conspired with, aided, or 
rendered assistance to an enemy of the United States or of 
its allies during World War II, as documented and discussed 
above.  

Regarding the appellant's various arguments that the 
forfeiture declared against him violates several sections of 
the United States Constitution, the Board is not the 
appropriate forum for these arguments since the Board is 
bound in its decisions by VA laws and regulations.  See 38 
U.S.C.A. § 7104(c); see also Saunders v. Brown, 4 Vet. App. 
320, 326 (1993) ("'[a]dministrative agencies are entitled to 
pass on constitutional claims but they are not required to do 
so'" quoting Plaquemines Port v. Federal Maritime Comm'n, 838 
F.2d 536, 544 (D.C. Cir. 1988)).  Thus, the appellant's 
arguments based on the constitutionality of the forfeiture 
declared against him will not be considered.  

Therefore, the evidence is not new and material evidence, and 
the previously denied claim may not be reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  Because the appellant has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim.  Thus, the 
claim remains final and the appeal is denied.


ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen the decision which 
declared a forfeiture of the appellant's rights to VA 
benefits is denied.




____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


